—Judgment unanimously modified on the law and facts to the extent of reducing the amount thereof to the sum of $117,597.55 and, as modified, affirmed without costs. Memorandum: In 1965 the State appropriated land and building owned by claimant. The parties upon this appeal do not question the land value fixed by the trial court in the sum of $55,000. Both parties are dissatisfied with the finding of the court that the value of the improvement was $70,000 which produced a total value of $125,000. It is difficult to review this finding because the Trial Judge simply fixed the amount without elaboration or explanation in the face of proof that such value might be $17,000 (the State’s claim) or $113,600 as opined by claimant’s expert. We find the value of the improvement to have been $62,150 by the method of capitalization of income from the property. We accept the gross annual rental of $18,000 from which are deducted annual expenses of $7,240 (as estimated by the /State’s expert). We impute to the land income of $3,300 (using a figure of 6%) which leaves remaining annual income of $7,460 which is capitalized at 12% (the figure used by the State’s expert) to produce a rounded figure of $62,150. All of this results in a total value of land and building of $117,150. The adjustments thereto stipulated by the parties (subtraction of $2,000 and addition of $2,447.55) produce the figure of $117,597.55. (Appeal and cross appeal from judgment of Court of Claims. in action for damages for permanent appropriation.) Present•— Bastow, J. P., Goldman, Marsh, Witmer and Henry, JJ.